Citation Nr: 1040587	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
(RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 RO decision, which denied a claim for 
service connection for hypertension.  This issue was remanded by 
the Board for further development in December 2009.

In February 2007, a local hearing was held before a Decision 
Review Officer at the Wichita, Kansas RO.  A transcript of that 
proceeding has been associated with the claims folder.  The Board 
notes that the Veteran also requested a hearing before a member 
of the Board on his January 2007 VA Form 9 Appeal.  However, at 
his February 2007 local hearing, he withdrew this request for a 
Board hearing. 


FINDING OF FACT

Hypertension was not demonstrated to a compensable degree within 
one year of discharge from active duty, and the most probative 
medical evidence of record does not show hypertension to be 
etiologically related to a disease, injury, or event in service, 
to include a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active military 
service, may not be presumed to have been incurred in service, 
and is not proximately due to or the result of any service-
connected disability.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.310 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2009).  Thus, any error related to this element 
is harmless. 

A VCAA letter dated in April 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  This letter 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a 
December 2009 letter notified the Veteran as to how appropriate 
disability ratings and effective dates are assigned.  The Board 
notes that the April 2005 letter sent with regard to this claim 
informed the Veteran of the requirements for establishing service 
connection on a secondary basis but did not inform the Veteran of 
the requirements for establishing service connection on a direct 
basis.  However, the Veteran has recently been advised of those 
requirements with respect to a separate claim for service 
connection in a September 2006 letter.  Therefore, as the Veteran 
has clearly been informed of the requirements for establishing 
service connection on a direct basis, the Board finds that no 
useful purpose would be served in remanding this matter for yet 
more development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
medical records are in the file.  All records identified by the 
Veteran as relating to this claim have been obtained, to the 
extent possible.  The Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was 
provided a VA examination for his hypertension claim in January 
2010.  The examiner reviewed the claims file, conducted the 
appropriate diagnostic tests and studies, and noted the Veteran's 
assertions.  As such, the Board finds this examination report and 
opinion to be thorough, complete, and sufficient upon which to 
base a decision with regard to this claim.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

For any disability which is proximately due to, or results from, 
another disease or injury for which service connection has been 
granted shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2010).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) 
(2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Certain diseases, to include hypertension, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2010).  In this regard, it is noted that a "Veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The diseases alluded to above include chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

Notwithstanding the foregoing presumptive provisions, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a claimant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

The Veteran is seeking entitlement to service connection for 
hypertension.  Specifically, the Veteran alleges that his current 
hypertension is associated with his service-connected diabetes 
mellitus, type II.  

Hypertension means persistently high arterial blood pressure, and 
by some authorities the threshold for high blood pressure is a 
reading of 140/90.  Dorland's Illustrated Medical Dictionary at 
889 (30th ed. 2003).  For VA purposes, hypertension means that 
the diastolic pressure is predominantly 90 or greater, and 
isolated systolic hypertension means that the systolic pressure 
is predominantly 160 or greater with a diastolic pressure of less 
than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

A review of the Veteran's service treatment records is negative 
for treatment, complaints, or diagnoses of hypertension or high 
blood pressure.  

In November 2004, the Veteran underwent a VA diabetes mellitus 
examination.  The examiner reviewed the Veteran's medical 
records, considered his medical history and subjective 
complaints, and examined the Veteran.  The examiner concluded by 
diagnosing the Veteran with diabetes mellitus, type II without 
objective evidence currently of any complication.  The examiner 
noted that hypertension is not secondary to diabetes mellitus, 
type II because there is no evidence of required nexus, renal 
nephropathy.  

More recently, the Veteran underwent a VA examination in January 
2010.  The examiner reviewed the claims file and examined the 
Veteran.  The Veteran reported that he believes his hypertension 
began in 1998 but he does not know for sure.  He reported that it 
might have started in 1977 when it was indicated to him by a non-
VA primary care physician during an employment physical 
examination that there was elevation.  However, there was no 
treatment for hypertension.  Upon reviewing the claims file and 
interviewing and examining the Veteran, the examiner concluded 
that the Veteran's hypertension was less likely as not (less than 
50/50 probability) permanently aggravated by disease or injury in 
service or aggravated by service-connected diabetes mellitus, 
type II.  The examiner stated that the Veteran does have a 
diagnosis of hypertension.  The claims file was thoroughly 
reviewed and there is no indication that hypertension was 
incurred in or aggravated by a disease or injury in service.  
Blood pressures in the service were normal without evidence of 
hypertension.  She also noted that creatinine values were 
consistently within normal limits, which negated a nexus or 
aggravation of hypertension due to diabetes mellitus type II.  

The Board notes that the claims file also contains a July 2007 
letter from the Veteran's VA primary care provider.  In this 
letter, the physician stated that it is almost impossible to know 
if the Veteran's hypertensive condition is caused by diabetes.  
He went on to say, however, that patients with diabetes do have a 
number of vascular complications which can contribute to a person 
developing high blood pressure.  The physician concluded by 
stating that he "can see that having diabetes is a contributing 
factor to his high blood pressure". 

Additionally, the Veteran submitted a newspaper article from a 
private physician indicating that hypertension is among the 
complications of diabetes.  

As an initial matter, the Board notes that there is no competent 
medical evidence of record reflecting that the Veteran 
demonstrated hypertension to a compensable degree within one year 
of discharge from active duty.  As such, service connection for 
hypertension cannot be granted on a presumptive basis.  

Furthermore, the Board notes that the Veteran's in-service 
herbicide exposure has been conceded, as the Veteran has already 
been granted service connection for diabetes mellitus, type II, 
as a result of herbicide exposure.  The Board notes that, on 
October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  The Board 
has considered the effects of this revision to 38 U.S.C. § 1116.  
However, the Board notes that 38 C.F.R. § 3.309(e) was 
specifically amended to include a new Note 3, which indicates 
that, for the purposes of this section, the term ischemic heart 
disease does not include hypertension.  Therefore, hypertension 
is not among the diseases considered to be presumptively 
associated with exposure to agent orange or herbicides and 
service connection cannot be awarded on that basis.   

With regards to establishing service connection on a direct 
basis, regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  
Currently, there is no medical evidence of record reflecting that 
the Veteran had hypertension in service and no medical opinion of 
record relating his current hypertension to his active duty 
service.  Moreover, the Veteran has never asserted that his 
current hypertension began during his active duty service or as a 
direct result of his active duty service.  Therefore, as there is 
no medical or lay evidence of record relating the Veteran's 
current hypertension directly to his active duty service, service 
connection cannot be warranted on a direct basis.  See Shedden, 
supra. 

With regard to establishing service connection on a secondary 
basis, the Board has considered the July 2007 letter from the 
Veteran's VA primary care provider stating that patients with 
diabetes do have a number of vascular complications which can 
contribute to a person developing high blood pressure and that he 
"can see that having diabetes is a contributing factor to his 
high blood pressure".  However, the Board notes that this 
opinion is very vague as to how specifically the Veteran's 
diabetes mellitus, type II contributed to his hypertension.  
While this physician seemed to be suggesting that diabetes 
results in vascular complications which contribute to the cause 
or development of high blood pressure, he did not comment or 
explain whether such complications were present in this case, 
and, in fact, he also specifically stated it is almost impossible 
to know if the Veteran's hypertension is caused by diabetes.  

On the other hand, the January 2010 VA opinion included a 
detailed rationale for her opinion.  Specifically, she stated 
that the claims file was thoroughly reviewed and there was no 
indication that hypertension was incurred in or aggravated by a 
disease or injury in service.  In particular, she explained that 
the Veteran's creatinine values were consistently within normal 
limits, which negated the possibility of a nexus and or 
aggravation of hypertension due to diabetes mellitus type II.  As 
such, the Board finds the January 2010 VA opinion to be the most 
probative opinion of record on the matter.  Furthermore, the 
Board notes that this opinion is consistent with the earlier 
opinion offered in November 2004, which indicated that his 
hypertension could not be secondary to diabetes because there was 
no evidence of renal nephropathy.  Therefore, service connection 
cannot be established on a secondary basis.    

The Board acknowledges the Veteran's contention that his current 
hypertension is related to his service-connected diabetes 
mellitus, type II.  However, the most probative medical evidence 
of record does not support this contention.  The Veteran can 
attest to factual matters of which he had first-hand knowledge.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  Therefore, while the Board has considered his lay 
assertions, the Board ultimately places more weight on the 
opinion of January 2010 VA examiner for the reasons discussed in 
detail above.

Additionally, while it is argued that the aforementioned 
newspaper article is supportive of the claim for service 
connection, the Board finds that such generic texts, which do not 
address the facts in this particular Veteran's own case, and with 
a sufficient degree of medical certainty, are of little probative 
value.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 
459 (1996).  In particular, as the January 2010 VA examiner took 
into account the specific circumstances of the Veteran's case, 
the Board finds her conclusions to be much more probative than 
the newspaper article submitted by the Veteran.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
hypertension must be denied on presumptive, direct, and secondary 
bases.  See 38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, type II is 
denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


